Case 2:21-cv-04295-DSF-PD Document 33-2 Filed 08/05/21 Page 1 of 3 Page ID #:143




 1   NEAL A. POTISCHMAN (SBN 254862)
     neal.potischman@davispolk.com
 2
     DAVIS POLK & WARDWELL LLP
 3   1600 El Camino Real
     Menlo Park, California 94025
 4
     Telephone: (650) 752-2000
 5   Facsimile: (650) 752-2111
 6   Attorneys for Defendants Lucid Group, Inc.
 7   (f/k/a Churchill Capital Corp IV),
     Atieva, Inc., and Peter Rawlinson
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12   AREC D. SIMERI,                              Case No. 2:21-CV-04295-DSF-PD
13                           Plaintiff,           DECLARATION OF NEAL A.
                                                  POTISCHMAN IN SUPPORT OF
14         vs.                                    DEFENDANTS’ MOTION TO
                                                  TRANSFER VENUE OR, IN THE
15   CHURCHILL CAPITAL CORPORATION                ALTERNATIVE, STAY
     IV, ATIEVA, INC. d/b/a LUCID
16   MOTORS, MICHAEL KLEIN, JAY
     FARAGIN, and PETER RAWLINSON,                Date:    October 18, 2021
17                                                Time:    1:30 p.m.
                             Defendants.
18                                                Dept.:   Courtroom 7D
                                                  Judge:   Honorable Dale S. Fischer
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF NEAL A. POTISCHMAN               CASE NO. 2:21-CV-04295-DSF-PD
Case 2:21-cv-04295-DSF-PD Document 33-2 Filed 08/05/21 Page 2 of 3 Page ID #:144




 1         I, Neal A. Potischman, declare pursuant to 28 U.S.C. § 1746 as follows:
 2         1.     I am a partner of the law firm Davis Polk & Wardell LLP, counsel for
 3   Defendants Lucid Group, Inc. (f/k/a Churchill Capital Corp IV), Atieva, Inc., and Peter
 4   Rawlinson in the above-captioned action. I make this declaration on the basis of my
 5   personal knowledge in support of Defendants’ Motion to Transfer Venue or, in the
 6   Alternative, Stay. If called as a witness, I could and would competently testify hereto.
 7         2.     Attached as Exhibit A is a true and correct copy of the complaint filed on
 8   the docket in Phillips v. Churchill Capital Corporation IV, et al., No. 1:21-cv-00539
 9   (N.D. Ala., April 18, 2021), Dkt 1.
10         3.     Attached as Exhibit B is a true and correct copy of the complaint filed on
11   the docket in Slabaugh v. Churchill Capital Corporation IV, et al., No. 1:21-cv-01652
12   (S.D. Ind., June 11, 2021), Dkt. 1.
13         4.     Attached as Exhibit C is a true and correct copy of the complaint filed on
14   the docket in Arico v. Churchill Capital Corporation IV, et al., No. 3:21-cv-12355
15   (D.N.J., June 9, 2021), Dkt. 1.
16         5.     Attached as Exhibit D is a true and correct copy of an excerpt of Churchill
17   Capital Corp IV’s (n/k/a Lucid Group, Inc.) Form 10-K, filed with the Securities &
18   Exchange Commission (“SEC”) on March 15, 2021.
19         6.     Attached as Exhibit E is a true and correct copy of an excerpt of Lucid
20   Group, Inc.’s Form 8-K, filed with the SEC on July 26, 2021.
21         7.     Attached as Exhibit F is a true and correct copy of the notice of pendency
22   of the securities class action against defendants submitted as Exhibit A to the
23   Declaration of Patrick C. Cooper in Support of Motion of Stephen Stanley and Gary
24   Durell for Appointment as Lead Plaintiff and Approval of Counsel in Phillips v.
25   Churchill Capital Corporation IV, et al., No. 1:21-cv-00539 (N.D. Ala., June 21, 2021),
26   Dkt. 25-3.
27         8.     Attached as Exhibit G is a true and correct copy of the docket in Phillips
28   v. Churchill Capital Corporation IV, et al., No. 1:21-cv-00539 (N.D. Ala.), last
     DECLARATION OF NEAL A. POTISCHMAN          1       CASE NO. 2:21-CV-04295-DSF-PD
Case 2:21-cv-04295-DSF-PD Document 33-2 Filed 08/05/21 Page 3 of 3 Page ID #:145




 1   accessed August 5, 2021.
 2         I declare that the foregoing is true and correct.
 3         Executed on August 5, 2021, at Truckee, California.
 4
 5                                           By: /s/ Neal A. Potischman
                                                 Neal A. Potischman
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF NEAL A. POTISCHMAN           2        CASE NO. 2:21-CV-04295-DSF-PD
